NUMBER 13-18-00392-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GUSTAVO TIJERINA SANDOVAL,                                                   Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 197th District Court
                        of Cameron County, Texas.


                                      ORDER
             Before Justices Benavides, Longoria, and Perkes
                            Order Per Curiam

      Currently pending before this Court are two motions filed by appellant, Gustavo

Tijerina Sandoval on December 12, 2019: (1) Motion to Stay Appellate Briefing Schedule

and (2) Motion to Extend Time to File Appellant’s Brief on Appeal. On July 18, 2019, this

Court granted Appellant’s Motion to Align the Briefing Schedule with the Court of Criminal

Appeals.   The case was previously abated on September 30, 2019, to allow for a
supplemental record to be filed. A record was filed and the case was reinstated on

November 14, 2019, with Appellant’s brief due on December 16, 2019.

        Appellant now requests that we stay the case in accordance with the briefing

schedule set by the Court of Criminal Appeals.                   We DENY the part of the motion

requesting a stay, as the briefing schedules have already been aligned.1 We GRANT

appellant’s motion requesting a fifth extension of time to file his brief. Appellant’s brief is

due thirty (30) days from the date of this order.

        IT IS SO ORDERED.



                                                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of December, 2019.




        1
          Appellant refers to his companion case, case number AP-77, 081, filed in the Court of Criminal
Appeals in this motion. Appellant is mistaken in his assertion that the case is still under abatement with the
Court of Criminal Appeals. The Court of Criminal Appeals reinstated appellant’s companion case on
November 14, 2019, and his brief is also due with that Court on December 16, 2019.

                                                      2